Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Veda Pryor appeals the district court’s granting Defendants’ motion to dismiss her complaint filed under Title VTI of the *842Civil Rights Act of 1964 and the Rehabilitation Act of 1973. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pryor v. Germ, No. 8:09-cv-01366-AW (D.Md. Apr. 7, 2010). We further deny Pryor’s motion for transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.